Exhibit 10.4
 
ASSIGNMENT AND ASSUMPTION OF LEASE
 
 
THIS ASSIGNMENT AND ASSUMPTION OF LEASE is made and entered into as of the 28
day of March, 2011 by and between YTB International, Inc., (Assignor”) and Wood
River Capital, LLC (the “Assignee”).


RECITALS


A.           Assignor, as Seller, and Assignee, as Purchaser, have entered into
that certain Purchase Agreement dated March 18, 2011, as amended (the
“Agreement”) for the sale of the real property and improvements legally
described on Exhibit A attached hereto and incorporated herein by this reference
(the “Property”).
 
B.            Pursuant to the Agreement, Assignor has agreed to assign to
Assignee upon the closing of the sale of the Property to Assignee, all of the
interest of Assignor in and to the Lease between Assignor and Zeiser Motors,
Inc. a Missouri Corporation qualified to conduct business in Illinois (“Zeiser”)
dated September 29, 2010 (the “Lease”).


C.           Assignor desires to assign the Lease to Assignee and Assignee
desires to assume the Lease upon the terms set forth in this Assignment.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


1.           Assignor does hereby assign to Assignee all of the interest of
Assignor as landlord under the Lease, including (a) the right to receive the
payment of rent by Zeiser and its successors, assigns and approved subtenants
from and after the date of this Assignment, through the term of said lease,
including extensions; and (b) the right to receive the payment of an additional
amount from Zeiser for its prorate share of taxes and insurance, all as set
forth in Section Three (3) of said lease, and such payments hereafter to be made
directly by Zeiser as Tenant to Wood River Capital, LLC. as Assignee.


2.           Assignee does hereby assume and agree to (i) be bound by Lease
including all rights and liabilities as landlord thereunder from and after the
date and time of this Assignment, and (ii) perform all duties and obligations as
landlord under the Lease from and after the date of this Assignment.


3.           Assignor hereby indemnifies, defends and holds Assignee and its
heirs, personal representatives and assigns, and the agents, partners, officers
and employees of each of them, and their respective heirs, personal
representatives, successors and assigns, harmless from and against any and all
rights, demands, claims, actions, causes of action, liabilities, losses,
damages, costs and expenses, including, without limitation, attorneys’ fees,
arising out of the Lease or the possession and occupancy of the Property by
Zeiser that accrue on or before the date and time of this Assignment.


4.           Assignor hereby indemnifies, defends and holds Assignee and its
heirs, personal representatives and assigns, and the agents, partners, officers
and employees of each of them, and their respective heirs, personal
representatives, successors and assigns, harmless from and against any and all
rights, demands, claims, actions, causes of action, liabilities, losses,
damages, costs and expenses, including, without limitation, attorneys’ fees,
arising out of the Lease or the possession and occupancy of the Property by
Zeiser (and by any other subsequent tenant or subtenant under the Lease) that
accrue after the date and time of this Assignment.
 
 
Page 1 of 4

--------------------------------------------------------------------------------

 


5.           All notices which may or must be given in connection with this
Assignment shall be in writing and given to the parties at the following notice
addresses and fax numbers.  All such notices shall be deemed given upon receipt
if delivered by courier or overnight nationally recognized express mail service
or sent by facsimile transmission, or upon deposit into the United States mail,
if sent by certified mail, postage prepaid, return receipt requested, or to such
other address as either party hereto may direct in accordance with the
provisions hereof:
 

  Assignor:        Assignee:     YTB International, Inc.     Wood River Capital,
LLC.     1901 East Edwardsville Rd.      505 West Vine St., Suite 301     Wood
River, IL 62095      Kissimmee, FL 34741  

 
If notice is sent to Assignee, copy should also be sent as described above to:
D. Lakhani, Attorney, 8304 S. Kelly Dr., Woodridge, Illinois 60517.


6.           This Assignment shall be governed by Illinois law without regard to
its conflicts of law rules.  If any term or provision of this Assignment shall
be unlawful, then such term or provision shall be null and void, but the
remainder of this Assignment shall remain in full force and effect and be
binding on both Assignor and Assignee.  This Assignment constitutes the entire
understanding and agreement between the parties with respect to the subject
matter contained herein and may not be amended, supplemented, or modified except
by a writing executed by both of the parties hereto.  This Assignment shall be
binding upon the parties hereto and their respective heirs, personal
representatives, successors and assigns.  In the event of any enforcement of the
terms of this Assignment by either party hereto, the prevailing party in such
litigation shall be entitled to its reasonable attorneys’ fees in connection
with such enforcement action.


7.           This Assignment may be executed in two or more counterparts each of
which shall be deemed to be an original but all of which shall constitute one
and the same instrument.  It shall not be necessary for every party hereto to
sign each counterpart but only that each party shall sign at least one such
counterpart. Faxed and/or digital copies of signature or this Agreement shall
have same effect as original signature and/or Agreement.








[remainder of page intentionally left blank]
 
 
 
 
Page 2 of 4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Assignment of the date first
above written.
 
 
ASSIGNOR:
YTB International, Inc.
           
By:
/s/ Robert Van Patten      
Printed Name:  Robert Van Patten
      Title: CEO          

 
ASSIGNEE:
Wood River Capital, LLC.
         
 
By:
/s/ Kanaiyalal J. Hathi      
Printed Name: Kanaiyalal J. Hathi, Manager
                 

 
 
 
Page 3 of 4

--------------------------------------------------------------------------------

 
 
Zeiser Motor, Inc. a Missouri Corporation, (“Zeiser”) qualified to conduct
business in Illinois and lessee in that certain September 29, 2010 lease
agreement (the “Lease”) with YTB International, Inc and attached herewith hereby
approves and agrees to the above assignment and further represents and agrees as
follows:


(a) Beginning April 1, 2011, Zeiser shall pay and monthly on or before the first
day of each month deposit rent, additional rent and/or such other payments as
and when they shall become due and payable to Landlord pursuant to the terms of
the Lease by direct electronic deposit to following bank account of the Landlord
until otherwise notified in writing:


J P Morgan Chase Bank
Bank ABA Number: 071000013
Account number: 958097156
Account Beneficiary: Wood River Capital LLC


Zeiser represents that the undersigned agent has authority to execute this
Assignment and Assumption of Lease and deliver it on its behalf to the
Landlord/Assignee.
 
Zeiser Motors, Inc.
                          /s/ David Zeiser, President    
Date: March 28, 2011
 
Its Authorized Agent:
       
Print Name: David Zeiser
       

 
 
 
 
 
 
 
 
Page 4 of 4